Exhibit 10.1

TEXT OF OPTION AMENDMENTS

Adjustment of AOP Targets in Outstanding Option Awards

Five Year Pre-2012 Options

RESOLVED, that by virtue of the authority vested in the Compensation Committee
(the “Committee”) pursuant to each of the outstanding stock option agreements
granted prior to fiscal 2012 for five year awards and in effect as of the date
hereof under the Plan (the “Five Year Pre-2012 Outstanding Option Agreements”),
the Committee hereby amends the table in Exhibit B to all of such Five Year
Pre-2012 Outstanding Option Agreements by deleting the existing table and
substituting therefor the following:

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year

(A)

   % of  Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of  Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2013

     3.75 %    $ 36.93         15 %    $ 56.71   

2014

     3.75 %    $ 40.62         15 %    $ 66.63   

2015

     3.75 %    $ 44.68         15 %    $ 78.30   

RESOLVED FURTHER, that the Committee hereby further amends Section 2 of Exhibit
B to all of such Five Year Pre-2012 Outstanding Option Agreements by deleting
the second and third paragraphs thereof and substituting therefor the following:

For Options with cumulative vesting in 2013:

“The Cumulative Operational Amount shall mean the percentage of shares of Stock
covered by the Option equal to:

(a) Zero if the Cumulative Operational Performance per Diluted Share is less
than $205.80.

(b) Six and one-quarter percent (6.25%) if the Cumulative Operational
Performance per Diluted Share is $205.80.

(c) Twenty-five percent (25%) if the Cumulative Operational Performance per
Diluted Share is at least $258.78.



--------------------------------------------------------------------------------

If the Cumulative Operational Performance per Diluted Share is between $205.80
and $258.78, the Cumulative Operational Amount shall be determined by means of
linear interpolation.”

For Options with cumulative vesting in 2014:

“The Cumulative Operational Amount shall mean the percentage of shares of Stock
covered by the Option equal to:

(a) Zero if the Cumulative Operational Performance per Diluted Share is less
than $204.66.

(b) Six and one-quarter percent (6.25%) if the Cumulative Operational
Performance per Diluted Share is $204.66.

(c) Twenty-five percent (25%) if the Cumulative Operational Performance per
Diluted Share is at least $280.86.

If the Cumulative Operational Performance per Diluted Share is between $204.66
and $280.86, the Cumulative Operational Amount shall be determined by means of
linear interpolation.”

For Options with cumulative vesting in 2015:

“The Cumulative Operational Amount shall mean the percentage of shares of Stock
covered by the Option equal to:

(a) Zero if the Cumulative Operational Performance per Diluted Share is less
than $210.94.

(b) Six and one-quarter percent (6.25%) if the Cumulative Operational
Performance per Diluted Share is $210.94.

(c) Twenty-five percent (25%) if the Cumulative Operational Performance per
Diluted Share is at least $314.85.

If the Cumulative Operational Performance per Diluted Share is between $210.94
and $314.85, the Cumulative Operational Amount shall be determined by means of
linear interpolation.”



--------------------------------------------------------------------------------

Five Year 2012 Options

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the outstanding stock option agreements granted in fiscal 2012 with
vesting over five years and in effect as of the date hereof under the Plan (the
“Five Year 2012 Outstanding Option Agreements”), the Committee hereby amends the
table in Exhibit B to all of such Five Year 2012 Outstanding Option Agreements
by deleting the existing table and substituting therefor the following:

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year

(A)

   % of  Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of  Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2013

     5 %    $ 65.00         20 %    $ 75.15   

2014

     5 %    $ 71.50         20 %    $ 88.30   

2015

     5 %    $ 78.65         20 %    $ 103.75   

2016

     5 %    $ 86.52         20 %    $ 121.91   

Extension Options

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the outstanding stock option agreements with vesting over 2014-15 and in
effect as of the date hereof under the Plan (the “2014-15 Extension Outstanding
Option Agreements”), the Committee hereby amends the table in Exhibit B to all
of such Extension Outstanding Option Agreements by deleting the existing table
and substituting therefor the following:

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year

(A)

   % of  Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of  Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2014

     12.5 %    $ 40.62         50 %    $ 66.63   

2015

     12.5 %    $ 44.68         50 %    $ 78.30   

RESOLVED FURTHER, that by virtue of the authority vested in the Committee
pursuant to each of the outstanding stock option agreements with vesting over
2015-16 and in effect as of the date hereof under the Plan (the “2015-16
Extension Outstanding Option Agreements”), the Committee hereby amends the table
in Exhibit B to all of such Extension Outstanding Option Agreements by deleting
the existing table and substituting therefor the following:

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year

(A)

   % of  Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of  Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2015

     12.5 %    $ 78.65         50 %    $ 103.75   

2016

     12.5 %    $ 86.52         50 %    $ 121.91   



--------------------------------------------------------------------------------

Carry-Forwards and Carry Backs

RESOLVED, for each Five Year Pre-2012 Outstanding Option Agreement with options
with vesting through fiscal 2013, the Committee hereby amends paragraph 1.Z of
Exhibit B of all such Five Year Pre-2012 Outstanding Option Agreements by
deleting the text thereof and replacing it as follows:

“Z. If the Annual Amount in any performance year is less than the amount
indicated in column (D) for such year then an amount equal to the excess of
(1) the amount indicated in column (D) for such year over (2) the actual Annual
Amount for such year may vest in one or more of the next two following years by
treating as AOP in the performance year under Section X. above any excess of AOP
in one of such following years over the amount indicated in column (E) for the
applicable following year, or in the case of subsequent years not included in
the table, if the AOP for 2014 exceeds $66.63 or if the AOP for 2015 exceeds
$78.30. The portion of any excess AOP amount which is so used may not be used
more than once in this Agreement or for purposes of determining vesting under
any other option agreement outstanding.”

RESOLVED FURTHER, for each Five Year Pre-2012 Outstanding Option Agreement with
options with vesting through fiscal 2014, the Committee hereby amends paragraph
1.Z of Exhibit B of all such Five Year Pre-2012 Outstanding Option Agreements by
deleting the text thereof and replacing it as follows:

“Z. If the Annual Amount in any performance year is less than the amount
indicated in column (D) for such year then an amount equal to the excess of
(1) the amount indicated in column (D) for such year over (2) the actual Annual
Amount for such year may vest in one or more of the next two following years by
treating as AOP in the performance year under Section X. above any excess of AOP
in one of such following years over the amount indicated in column (E) for the
applicable following year, or in the case of subsequent years not included in
the table, if the AOP for 2015 exceeds $103.75 or if the AOP for 2016 exceeds
$121.91. The portion of any excess AOP amount which is so used may not be used
more than once in this Agreement or for purposes of determining vesting under
any other option agreement outstanding.”

RESOLVED FURTHER, for each 2014-15 Extension Outstanding Option Agreement, the
Committee hereby amends paragraph 1.Y of Exhibit B of all such 2014-15 Extension
Outstanding Option Agreements by deleting the text thereof and replacing it as
follows:

“Y. In calculating the AOP in Section X. above for any performance year there
shall also be taken into account any AOP in any of the two prior



--------------------------------------------------------------------------------

performance years (starting in fiscal year 2012) which was in excess of the
amount indicated in Column (E) or set forth in the following sentence for such
prior year and has not previously been taken into account hereunder or under any
other option agreement to which the Participant is a party but only if doing so
would increase the Annual Amount in such performance year. For purposes of
determining whether AOP has been exceeded and the amount of any excess, the YE
Operating Performance per Diluted Share applicable to 2012 shall be $61.16 and
to 2013 shall be $56.71.”

RESOLVED FURTHER, for each 2015-16 Extension Outstanding Option Agreement, the
Committee hereby amends paragraph 1.Y of Exhibit B of all such 2015-16 Extension
Outstanding Option Agreements by deleting the text thereof and replacing it as
follows:

“Y. In calculating the AOP in Section X. above for any performance year there
shall also be taken into account any AOP in any of the two prior performance
years (starting in fiscal year 2013) which was in excess of the amount indicated
in Column (E) or set forth in the following sentence for such prior year and has
not previously been taken into account hereunder or under any other option
agreement to which the Participant is a party but only if doing so would
increase the Annual Amount in such performance year. For purposes of determining
whether AOP has been exceeded and the amount of any excess, the YE Operating
Performance per Diluted Share applicable to 2013 shall be $75.15 and to 2014
shall be $88.30.”



--------------------------------------------------------------------------------

Adjustment of “Market Sweep” Provisions in Outstanding Option Awards

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the Five Year Pre-2012 Option Agreements and 2014-15 Extension
Outstanding Option Agreements, the Committee hereby amends the second paragraph
of Section 3.1(c) by deleting it in its entirety and substituting therefor the
following:

“Notwithstanding Section 3.1(a) of this Agreement and Section 8 of the Plan (but
subject to Section 3.1(b) of this Agreement, after March 1, 2013, in the event
the closing price of the Company’s common stock on the New York Stock Exchange
exceeds $147.15 per share on any 60 trading days during any consecutive 12-month
period, then all Options granted hereunder will become fully vested and
exercisable.”

RESOLVED FURTHER, that by virtue of the authority vested in the Committee
pursuant to each of the 2012 Five-Year Option Agreements and 2015-16 Extension
Outstanding Option Agreements, the Committee hereby amends the second paragraph
of Section 3.1(c) by deleting it in its entirety and substituting therefor the
following:

“Notwithstanding Section 3.1(a) of this Agreement and Section 8 of the Plan (but
subject to Section 3.1(b) of this Agreement, after the second anniversary of the
date of grant, in the event the closing price of the Company’s common stock on
the New York Stock Exchange exceeds $157.15 per share on any 60 trading days
during any consecutive 12-month period, then all Options granted hereunder will
become fully vested and exercisable.”



--------------------------------------------------------------------------------

Addition of Continue Vesting on Retirement for Executive Officers

RESOLVED, that Section 3.1(b) of the option agreement for 510,000 options dated
March 4, 2011 for Mr. W. Nicholas Howley is hereby deleted and replaced in its
entirety as follows:

“(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as follows or as may be otherwise provided by the
Administrator:

If Participant incurs a termination of employment under any of the circumstances
described in Section 5(a)(i) (death) of that certain [reference individual’s
Employment Agreement] (the “Employment Agreement”), Section 5(a)(ii)
(Disability) of the Employment Agreement, Section 5(a)(iv) (Resignation for Good
Reason) of the Employment Agreement or Section 5(a)(v) (Termination without
Cause) of the Employment Agreement or if the Participant retires from employment
after at least 15 years of service after age 60 or after at least ten years of
service after age 65, in each such case vesting will continue after termination
of employment as provided below:

 

Termination Date

   Percent of
Remaining
Options
That
May
Continue
to
Vest  

Prior to April 25, 2011

     0 % 

On or after April 25, 2011 but prior to April 25, 2012

     20 % 

On or after April 25, 2012 but prior to April 25, 2013

     40 % 

On or after April 25, 2013 but prior to April 25, 2014

     60 % 

On or after April 25, 2014 but prior to April 25, 2015

     80 % 

On or after April 25, 2015

     100 % 

The percentage of remaining Options permitted to vest will be spread ratably
over the performance vesting schedule and time vesting schedule.”



--------------------------------------------------------------------------------

RESOLVED FURTHER, that Section 3.1(b) of each of (i) the option agreement for
130,000 options dated March 4, 2011 for Mr. Raymond Laubenthal and (ii) the
option agreement for 80,000 options dated March 4, 2011 for Mr. Gregory Rufus,
(iii) the option agreement for 80,000 options dated March 4, 2011 for Mr. Robert
Henderson, and (iv) the option agreement for 65,000 options dated March 4, 2011
for Mr. Bernt Iversen is hereby deleted and replaced in its entirety as follows:

“(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as follows or as may be otherwise provided by the
Administrator:

If Participant incurs a termination of employment under any of the circumstances
described in Section 5(a)(i) (death) of that certain [reference individual’s
Employment Agreement] (the “Employment Agreement”), Section 5(a)(ii)
(Disability) of the Employment Agreement, Section 5(a)(iv) (Resignation for Good
Reason) of the Employment Agreement or Section 5(a)(v) (Termination without
Cause) of the Employment Agreement or if the Participant retires from employment
after at least 15 years of service after age 60 or after at least ten years of
service after age 65, in each such case vesting will continue after termination
of employment as provided below:

 

Termination Date

   Percent of
Remaining
Options
That
May
Continue
to
Vest  

Prior to October 1, 2011

     0 % 

On or after October 1, 2011 but prior to October 1, 2012

     20 % 

On or after October 1, 2012 but prior to October 1, 2013

     40 % 

On or after October 1, 2013 but prior to October 1, 2014

     60 % 

On or after October 1, 2014 but prior to October 1, 2015

     80 % 

On or after October 1, 2015

     100 % 

The percentage of remaining Options permitted to vest will be spread ratably
over the performance vesting schedule and time vesting schedule.”



--------------------------------------------------------------------------------

RESOLVED FURTHER, that Section 3.1(b) of each of (i) the option agreement for
24,000 options dated January 19, 2012 for Mr. James Skulina and (ii) the option
agreement for 24,000 options dated March 19, 2012 for Mr. Peter Palmer is hereby
deleted and replaced in its entirety as follows:

“(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as follows or as may be otherwise provided by the
Administrator:

If Participant incurs a termination of employment under any of the circumstances
described in Section 5(a)(i) (death) of that certain [reference individual’s
Employment Agreement] (the “Employment Agreement”), Section 5(a)(ii)
(Disability) of the Employment Agreement, Section 5(a)(iv) (Resignation for Good
Reason) of the Employment Agreement or Section 5(a)(v) (Termination without
Cause) of the Employment Agreement or if the Participant retires from employment
after at least 15 years of service after age 60 or after at least ten years of
service after age 65, in each such case vesting will continue after termination
of employment as provided below:

 

Termination Date

   Percent of
Remaining
Options That
May Continue
to Vest  

Prior to October 1, 2012

     0 % 

On or after October 1, 2012 but prior to October 1, 2013

     20 % 

On or after October 1, 2013 but prior to October 1, 2014

     40 % 

On or after October 1, 2014 but prior to October 1, 2015

     60 % 

On or after October 1, 2015 but prior to October 1, 2016

     80 % 

On or after October 1, 2016

     100 % 

The percentage of remaining Options permitted to vest will be spread ratably
over the vesting schedule.

RESOLVED FURTHER, that Section 3.3(f) of each of the option agreements described
in the foregoing three resolutions be amended by adding to the end thereof
before the period:

“ … or (iii) upon the Participant’s retirement from employment after at least 15
years of service after age 60 or after at least ten years of service after age
65”



--------------------------------------------------------------------------------

Amendment of Outstanding Options in Connection with New Extension Option Grants

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the outstanding option agreements under the Plan (the “2006 Plan
Outstanding Option Agreements”) for each recipient on November 19, 2012 of an
extension grant vesting in 2016 and 2017 (each, an “Extension Grantee”), the
Committee hereby amends paragraph 1.Z of Exhibit B of the Extension Grantees by
deleting the text thereof and replacing it as follows:

“Z. If the Annual Amount in any performance year is less than the amount
indicated in column (D) for such year then an amount equal to the excess of
(1) the amount indicated in column (D) for such year over (2) the actual Annual
Amount for such year may vest in one or more of the next two following years by
treating as AOP in the performance year under Section X. above any excess of AOP
in one of such following years over the amount indicated in column (E) for the
applicable following year, or in the case of subsequent years not included in
the table, if the AOP for 2016 exceeds $161.71 or if the AOP for 2017 exceeds
$190.00. The portion of any excess AOP amount which is so used may not be used
more than once in this Agreement or for purposes of determining vesting under
any other option agreement outstanding.”